         Case 7:12-cv-06421-KMK Document 246 Filed 05/27/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                     www.nysd.uscourts.gov

SECURITIES AND EXCHANGE
COMMISSION,
           Plaintiff,

        -v-                                                           CASE NO. 7:12-cv-06421-KMK


EDWARD BRONSON and
E-LIONHEART ASSOCIATES, LLC,
d/b/a FAIRHILLS CAPITAL,
             Defendants,

        -and-

FAIRHILLS CAPITAL, INC.
           Relief Defendants.

_________________________________X

                                      NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that I, RONALD SCOTT KANIUK, ESQ. of KANIUK LAW OFFICE,

P.A., with offices located at 1615 S. Congress Avenue, Suite 103, Delray Beach, FL 33445, hereby files

this Notice of Appearance on behalf of Stuart Krost and Chelsea Krost, and hereby request that all papers,

pleadings, and/or notices in this action be served upon me via email at: ron@kaniuklawoffice.com.

        I certify that I am admitted to practice before this Court.

Dated: May 27, 2021
                                                  KANIUK LAW OFFICE, P.A.

                                                  BY: /s/Ronald Scott Kaniuk
                                                          Ronald Scott Kaniuk (FBN 0112240)
                                                          1615 S. Congress Avenue, Suite 103
                                                          Delray Beach, FL 33445
                                                          Phone 561-292-2127
                                                          ron@kaniuklawoffice.com
